Citation Nr: 0023104	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

The veteran also initiated an appeal of the RO's January 1998 
denial of increased evaluations for a lumbar spine disorder, 
sinusitis, and left ear hearing loss.  However, during his 
February 1999 VA hearing, the veteran clarified that the only 
issue that he wanted to continue on appeal was entitlement to 
TDIU.  See 38 C.F.R. § 20.204 (1999).


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to TDIU.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this case, the Board observes that the veteran underwent 
two VA examinations in conjunction with his current claim in 
June 1997, but none of his examiners addressed the question 
of whether his service-connected disabilities, including a 
lumbar spine disorder (evaluated as 60 percent disabling) and 
sinusitis and left ear hearing loss (evaluated as zero 
percent disabling), rendered him unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16 
(1999).  The Board may not reject a claim of entitlement to 
TDIU without producing evidence, as distinguished from mere 
conjecture, that a veteran's disability does not prevent him 
from performing work that would produce more than marginal 
income.  Specifically, the VA has a duty to supplement the 
record by obtaining the report of an examination which 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination, or 
examinations if deemed necessary, with an 
appropriate examiner or examiners, to 
determine the effect of his service-
connected lumbar spine disorder, 
sinusitis, and left ear hearing loss on 
his employability.  The claims file must 
be made available to and reviewed by the 
examiner(s) in connection with the 
examination(s).  Based on examination 
findings and other evidence contained in 
the claims file, the examiner(s) must 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
is unable to obtain and maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, without regard to his age 
or any nonservice-connected disorders.  
The examination report(s) must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Thereafter, the RO should review the 
examination report(s) to ensure complete 
compliance with the directives of this 
REMAND.  If not, the report(s) should be 
returned to the examiner(s) for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


